DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There is no claim 7.  Misnumbered claims 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 have been renumbered 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, and 19, respectively (i.e. originally filed claim 8 is renumbered claim 7, originally filed claim 9 is renumbered claim 8, and so on).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilgers (US Serial No. 2016/0145449), in view of Sloan (US Serial No. 2017/0015851).
Regarding claims 1-3 and 5-8; Hilgers teaches a photocurable clear [0001] coating composition comprising: a) at least one photocurable component, b) at least prima facie obvious to substitute art-recognized functional equivalents known for the same purpose (See MPEP § 2144.06).  
Hilgers teaches, in a preferred embodiment, a UV curable composition comprising 13 wt% of TMPTA (trimethylolpropane triacrylate), 10.7 wt.% of SR341, which is substituted with tris(2-hydroxyethyl)isocyanurate triacrylate (instant b, 20.1 wt% based on total monomer solids as calculated by Examiner, claim 5) [0028; 0035], 11.8 wt.% (22.2 wt.% based on total monomer solids as calculated by Examiner) of DESMOLUX U400 (aliphatic urethane hexaacrylate; instant c, claim 6), which is substituted with a 1:1 mixture of DESMOLUX U400 and SR355 (di-trimethylolpropane tetraacrylate) or SR399 (dipentaerythritol pentaacrylate), equates to about 11.1 wt% of DESMOLUX U400 and about 11.1 wt% of SR355 or SR399 (as calculated by Examiner, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  When employing a mixture of two compounds, one of ordinary skill in the art would have readily envisaged employing a 1:1 mixture (basic starting point for mixing two components).
Hilgers teaches the filler b) is present in an amount of as low as about 1.5 wt. % [0071].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ a filler in an amount of about 1.5 wt.%, based on the invention of Hilgers, and would have been motivated to do so in order to achieve sufficient scratch resistance without cracking, as suggested by Hilgers [0071].
Hilgers fails to teach the composition further comprising 10 to 30 wt.% of a sulfur-containing polymer (meth)acrylate (instant e).  Sloan teaches a UV curable composition comprising a monomer system, an oligomer system, an acrylate polymer resin, and an initiator system [0008].  Sloan teaches the oligomer system comprises at least one oligomer, such as a mercapto modified polyester acrylate, specifically EBECRYL LED 
The Examiner makes note that “thermoformable” merely requires the composition be capable of being thermoformed.  Since the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes, it is the Examiner’s position that the composition of Hilgers would necessarily possess the property of being “thermoformable.”
Regarding claim 4; Hilgers teaches the preferred weight ratios of the acrylate components in the photocurable coating composition are for (I) hexaacrylates and/or multifunctional acrylates (f≥5; i.e. pentafunctional): 8-48 weight parts, (II) triacrylates: 10-33 wt.pt., (III) aliphatic diacrylates: 0-24 wt.pt., and (IV) aliphatic urethane diacrylate: 0-33 wt.pt. [0037-0041]. Hilgers teaches the acrylate compounds can be used in mixtures thereof [0035].  It is prima facie obvious to combine two compositions (in this In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), see MPEP §2144.06.  In the instance the photocurable coating composition comprises, for example, 20 weight parts of a mixture of a hexaacrylate and a pentafunctional acrylate in equal parts (1:1 weight ratio mixture); the pentafunctional acrylate would be employed in 10 weight parts, which falls within the range as required by the instant claims.
Regarding claim 9; Hilgers does not appear to disclose a fluorinate nor silicone additive, thus is employed in an amount of 0 wt. % (falls within the range of less than 5 wt. %).
Regarding claim 10; Hilgers teaches a hard coating having a thickness of about 1 micron to about 50 microns [0194].
Regarding claims 11-17; Hilgers and Sloan do not explicitly teach wherein the hard coat has the resulting properties with respect to glass transition temperature, pencil hardness, elongation-to-break, transparency, haze, indentation modules, hardness, and bending radius.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, a composition comprising one or more multifunctional monomers, 3-30 wt% of a isocyanurate acrylate, 5-40 wt% of a hexafunctional urethane acrylate, 2-10 wt% of a photoinitiator, 10-30 wt% of a sulfur In re Spada, MPEP §2112.01, I & II. 
	Regarding claim 18; Hilgers teaches a multilayer article, comprising a substrate and the coating composition of the present invention [0237], wherein the substrate may be polycarbonate, polyethylene terephthalate, and polymethylmethacrylates [0217].
	Regarding claim 19; Hilgers teaches the composition can be used on displays and other optical articles [0223].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767